Citation Nr: 9904496	
Decision Date: 02/18/99    Archive Date: 02/24/99

DOCKET NO.  98-19 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
pigmentary glaucoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran had active duty from June 1973 to June 1976.

The Board of Veterans' Appeals (Board) notes that the issue 
on appeal stems from Department of Veterans Affairs (VA) 
Regional Office (RO) rating decisions.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

A review of the file discloses that the veteran failed to 
report for a travel board hearing using newly acquired "video 
conferencing" technology authorized by Congress which enables 
the veteran to attend the hearing at the RO, while the Board 
member remains in the central office in Washington, D.C.  
This hearing was scheduled for February 9, 1999.  

Since the record lacks any statement showing that that the 
video conference hearing was in lieu of his right to a 
conventional "in-person" travel Board hearing, the case must 
be returned to the RO to provide the veteran a hearing at the 
RO before a Member of the Board. 

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should take appropriate action to 
schedule the veteran for a hearing at the 
RO before a Member of the Board.  A copy 
of the notice to the appellant of the 
scheduling of the hearing should be 
placed in the record.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to any final 
outcome warranted in this case.  The veteran need take no 
action unless otherwise notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 3 -


